Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 15, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146410 & (98)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 146410                                        Justices
  In re MAYS, Minors.                                              COA: 309577
                                                                   Wayne CC Family Division:
                                                                   09-485821-NA

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the December 6, 2012 judgment of the
  Court of Appeals is considered, and it is DENIED. The dismissal of the wardship over
  the minor children, after the parents reached consent agreements regarding joint custody
  of the minor children, has rendered this appeal moot. See People v Richmond, 486 Mich
  29 (2010).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 15, 2013                      _________________________________________
         s0312                                                                Clerk